DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikata et al. (US PG Pub 2012/0001386).
For claim 1:  Nishikata et al. teaches a sensor unit 30 (see Fig. 4A) comprising: an edge detection sensor 36 disposed in a conveying path of a recording medium P to detect a recording medium edge position in a width direction perpendicular to a conveying direction (see Fig. 4A, edge of the sheet P); and an illumination device 35 which is disposed to face the edge detection sensor 36 in the conveying path and emits light toward the edge detection sensor 36, wherein the illumination device 35 includes a light source 35a for emitting light and a diffuser 35b which diffuses light from the light source and suppresses luminance unevenness (see Fig. 4A, paragraph 45).
For claim 4:  Nishikata et al. teaches the sensor unit according to claim 1, wherein the illumination device 35 further includes a light guide 35b (see paragraph 45) which guides the light from the light source 35a in the width direction (as seen in Fig. 4A), the light guide has a 35a), and a light emitting surface (the surface of portion 35, 35b which is parallel to the plane of the paper P) disposed on a side surface extending in the width direction and from which the light entering the light incident surface is emitted (see Fig. 4A, the downward arrows representing light emission in Fig. 4A) toward the edge detection sensor 36, 36a), and the diffuser is a transmission type for transmitting the light from the light guide (see Fig. 4A, the diffuser having the light guides transmits light as seen in Fig. 4A).
For claim 7:  Nishikata et al. teaches an image forming apparatus comprising: the sensor unit according to claim 1; an image forming unit 9 disposed on a downstream side of the sensor unit 30 (see Fig. 2, see Fig. 4A) in the conveying direction and for forming an image on the recording medium P; and a control unit which corrects an image forming position on the recording medium in the width direction by the image forming unit based on the edge position of the recording medium in width direction detected by the sensor unit (see paragraph 33, controlling the image forming operation based on a position deviation determined).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikata et al. (US PG Pub 2012/0001386) in view of He et al. (US PG Pub 2016/0274293).
For claim 2:  Nishikata et al. teaches all of the limitations of claim 1 except that the light source includes a plurality of light sources arranged at a predetermined space in the width direction, and the illumination device includes a light source array including a light source substrate having a mount surface on which the plurality of light sources are mounted.  However, He et al. teaches providing a light source of a diffusion lighting unit with a plurality of light sources arranged at a predetermined spacing in the width direction (see Fig. 3, lights 131 on support 132, 172 arranged in a spacing in a lateral direction) and the illumination device includes a light source array including a light source substrate 132 having a mount surface on which the plurality of light sources 131 are mounted (see Fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nishikata et al. to provide the light source as a plurality of light sources arranged at a predetermined space in a width direction having a light source substrate having a mount surface to mount the plurality of light sources as taught by He et al. for the purpose of enabling more and more even lighting across a range.
For claim 3:  The combination of Nishikata et al. and He et al. teaches the sensor unit according to claim 2, and He et al. teaches that the plurality of light sources 131 emit light in parallel to the mount surface 132, 172 (at least in parallel to one surface of the surface 132) and along the conveying direction (in combination with Nishikata et al., the longwise extension of the unit 132 corresponds to the width direction, the plate 12, 122 is parallel to the substrate, so the light emission direction of light from source 131 to plate 12 is in the conveying direction), .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikata et al. (US PG Pub 2012/0001386).
	For claim 5:  Nishikata et al. teaches the sensor unit according to claim 1, wherein the edge detection sensor 36 includes a plurality of light receiving parts 36a arranged in the width direction.  In the embodiment of Figs. 4A and 5, Nishikata et al. does not teach a rod lens array disposed to face the plurality of light receiving parts and disposed along the width direction, so as to guide the light from the illumination device to the plurality of light receiving parts.  However, Nishikata et al., in the embodiment of Figs. 7A, 7B, teaches a rod lens array 43a, 43b, 43c, 43d disposed to face the plurality of light receiving parts S0, S1, S2, S3 and disposed along the width direction (as seen in Fig. 7A, 7B) so as to guide the light from the illumination device L0, L1, L2, L3 to the plurality of light receiving parts S0, S1, S2, S3 (see Figs. 7A, 7B; the arrangement of emitter and sensor elements is inverted, from the arrangement in Figs. 4A and 5, however, this inversion appears immaterial to the workings of a sensor since light emission has no sensitivity to the orientation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nishikata et al. to provide the sensors with rod lens elements in an array constituting a rod lens array to guide light from the light emitter element to the sensor and inhibit stray light from influencing the operation of the sensor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikata et al. (US PG Pub 2012/0001386) in view of Nakatsu (US PG Pub 2012/0082483).

For claim 6:  Nishikata et al. teaches all of the limitations of claim 6 except a first transparent member constituting a first surface of the conveying path on the illumination device side; and a second transparent member constituting a second surface of the conveying path on the edge detection sensor side, wherein the diffuser is supported by the first transparent member. However, Nakatsu teaches a transparent member which surrounds optical elements to prevent them from being dirty (see paragraph 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nishikata et al. to provide transparent members around the diffuser and detection sensor elements as taught by Nakatsu which constitute the surfaces of the conveying path for the purpose of protecting the optical elements.
Claims 8, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikata et al. (US PG Pub 2012/0001386) in view of Hirayama et al. (US PG Pub 2017/0269285).
For claim 8:   Nishikata et al. teaches the sensor unit according to claim 1, wherein the illumination device 35 further includes a light guide 35b (see paragraph 45) which guides the light from the light source 35a in the width direction (as seen in Fig. 4A), the light guide has a light incident surface disposed at an end portion of the light guide in the width direction and into which the light from the light source is incident (see Fig. 4A and 5, the box through which the arrows in Figs. 4A and 5 protrude has a surface parallel to the arrows which is incident to light emitted from the source 35a), and a light emitting surface (the surface of portion 35, 35b which is parallel to the plane of the paper P) disposed on a side surface extending in the width 36, 36a), and the diffuser is a transmission type for transmitting the light from the light guide (see Fig. 4A, the diffuser having the light guides transmits light as seen in Fig. 4A).  Nishikata et al. does not teach a back surface disposed to face the light emitting surface, the back surface being provided with a plurality of concave prisms arranged in the width direction so as to reflect the light entering the light incident surface to the light emitting surface.  However, Hirayama et al. teaches a back surface 19c, 44a of a light guide part 19 of a diffuser being provided with a plurality of concave prisms 19c (see Figs. 2 and 4) arranged in a width direction (see Fig. 2, the prisms are arranged in both planar directions) so as to reflect the light entering the light incident surface (side surface, seen in Fig. 4) to the light emitting surface 19a.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the light emitting element in Nishikata et al. to provide a concave prism surface on the back side of the light guide as taught by Hirayama et al. for the purpose of increasing the light emission intensity of the light guide for a given input light luminance.
For claim 9:  The combination of Nishikata et al. and Hirayama et al. teaches the sensor unit according to claim 8, and Nishikata et al. teaches that the edge detection sensor 36 includes a plurality of light receiving parts 36a (see Fig. 4A, different units 36a) arranged at a predetermined pitch in the width direction (see Fig. 4A, the depicted pitch).  The combination does not teach that the plurality of prisms are arranged in the width direction at a pitch smaller than that of the light receiving parts.  However, such a difference could be arrived at by routine experimentation.  In the instant case, changing the pitch of the prisms would adjust the amount 
For claim 11:  The combination of Nishikata et al. and Hirayama et al. teaches the sensor unit according to claim 8 but does specify that the light source is disposed at a position apart from the light incident surface of the light guide by 1 mm or more.  However, such a distinction from the prior art can be overcome by a mere rearrangement of parts to position the light source further way from the light guide.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the light in the combination of Nishikata et al. and Hirayama et al. to rearrange the light source to be at least 1 mm away from the light incident surface of the light guide to allow the light emitted to emit more evenly.
For claim 12:  Nishikata et al. teaches the sensor unit according to claim 1, wherein the illumination device 35 further includes a light guide 35b (see paragraph 45) which guides the light from the light source 35a in the width direction (as seen in Fig. 4A), the light guide has a light incident surface disposed at an end portion of the light guide in the width direction and into which the light from the light source is incident (see Fig. 4A and 5, the box through which the arrows in Figs. 4A and 5 protrude has a surface parallel to the arrows which is incident to light emitted from the source 35a), and a light emitting surface (the surface of portion 35, 35b which is parallel to the plane of the paper P) disposed on a side surface extending in the width direction and from which the light entering the light incident surface is emitted (see Fig. 4A, the downward arrows representing light emission in Fig. 4A) toward the edge detection sensor 36, 36a), , the edge detection sensor 36 includes a plurality of light receiving parts 36a arranged in the width direction.  Nishikata et al., in the embodiment of Figs. 4A and 5, does not teach a light shielding member disposed between the light source and the light receiving parts so as to shield light from entering the light receiving parts directly from the light source.  However, Hirayama et al. teaches a light shielding member 21, 30 disposed between the light source 17 and the light receiving parts (the surface 19a emits light, receiving parts would be opposed to the surface 19a) so as to shield light from entering the light receiving parts directly from the light source (see paragraph 73, Fig. 3, routine operation of the light 17¸ diffuser 19 and shield 21 precludes direct light from reaching any receiver downstream of the diffuser).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nishikata et al. to provide a light shield as taught by Hirayama et al. for the purpose of preventing emission of harsh direct light where the light is intended by viewing or sensing.
For claim 13:  The combination of Nishikata et al. and Hirayama et al. teaches the sensor unit according to claim 12 and Hirayama et al. teaches that the light source has an emission surface to emit light (see Fig. 3, longer surface of element 17) and a line passing through the first portion of the light emission surface on the edge detection sensor side and a light source side light receiving part disposed on the side closest to the light source of the light receiving parts is referred to as a first line, while the line passing through the end portion and a second portion of the light incident surface of the light guide on the edge detector sensor side is referred to as a second line, then the light shielding member is disposed to shield light propagating from the light source to a region between the first and second line (see Fig. 3, the 21 blocks this light as it has substantially the same orientation as can be seen in Fig. 21 of the present invention.
For claim 14:  The combination of Nishikata et al. and Hirayama et al. teaches the sensor unit according to claim 12 and Hirayama et al. teaches that the light shielding member is formed in the light guide holding member (see Fig. 3) which holds an end portion of the light guide in the width direction (see Fig. 3, light shield and light guide holder are formed together).
For claim 15:  The combination of Nishikata et al. and Hirayama et al. teaches the sensor unit according to claim 14 wherein the light shielding member is formed to have an L shape (see Fig. 3, element 21 is generally L shaped) including a first light shielding portion extending in parallel the light incident surface (see Fig. 3, one part of the member 21 in Fig. 3 extends parallel to the long direction for elements 17, 18 and the surface of element 19 which faces the length of element 17 being the light incident surface) and a second light shielding portion extending parallel to the light shielding portion extending in parallel to the light emitted surface from an end portion of the first light shielding portion (see Fig. 3, the shield then bends to become adjacent and parallel to a surface of the element 19).
For claim 16:  The combination of Nishikata et al. and Hirayama et al. teaches all of the limitations of claim 16 except that the second light shielding portion is formed in a U shape to cover the entire region of the light emitting surface of the light guide viewed from a width direction.  However, this distinction between the combination and the prior art is the natural shape for the light shielding portion to perform its purpose of preventing light directly emitted from the light emitting element 17 (in Hirayama et al.) from interfering with the light emitted from the light bar 19 (see Fig. 3).  In particular, formation of the shield around the bar shaped 19 would leave the shield with a U shaped cross section.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nishikata et al. and Hirayama et al. to form the second light shielding portion in a U shape to maximally prevent interference of light directly emitted from the light source with even and diffuse light emitted from the light guide.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikata et al. (US PG Pub 2012/0001386) and Hirayama et al. (US PG Pub 2017/0269285) as applied to claim 8 above and further in view of Nakatsu (US PG Pub 2012/0082483).
For claim 10:  The combination of Nishikata et al. and Hirayama et al. teaches all of the limitations of claim 10 except a first transparent member constituting a first surface of the conveying path on the illumination device side; and a second transparent member constituting a second surface of the conveying path on the edge detection sensor side, wherein the edge detection sensor includes a plurality of light receiving parts arranged in the width direction, and a rod lens array disposed on the conveying path side of the light receiving parts along the width direction, the rod lens array guiding the light from the illumination device to the light receiving parts, and the light guide is disposed to contact with or close to the first transparent member.  
However, Nishikata et al., in the embodiment of Figs. 7A, 7B, teaches a rod lens array 43a, 43b, 43c, 43d disposed to face the plurality of light receiving parts S0, S1, S2, S3 and disposed along the width direction (as seen in Fig. 7A, 7B) so as to guide the light from the illumination device L0, L1, L2, L3 to the plurality of light receiving parts S0, S1, S2, S3 (see Figs. 7A, 7B; the arrangement of emitter and sensor elements is inverted, from the arrangement in Figs. 4A and 5, however, this inversion appears immaterial to the workings of a sensor since 
The combination of Nishikata et al. and Hirayama et al. does not teach a first transparent member constituting a first surface of the conveying path on the illumination device side; and a second transparent member constituting a second surface of the conveying path on the edge detection sensor side with the light guide disposed to contact with or close to the first transparent member.
However, Nakatsu teaches a transparent member which surrounds optical elements to prevent them from being dirty (see paragraph 4).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Nishikata et al. and Hirayama et al. to provide transparent members around the diffuser and detection sensor elements as taught by Nakatsu which constitute the surfaces of the conveying path for the purpose of protecting the optical elements.  In this combination, the first of the transparent members near the diffuser and light guide is the first transparent member.
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record or any obvious combination thereof teaches a light guide in a sensor unit having a flange portion formed integrally to the light guide portion to protrude on both sides from the back surface in the conveying direction of a sheet and extend in the width direction having a pair of support portions extending in the width direction to face each other via the light guide portion and support the flange and a light shield portion which shields light leaking from the flange portion towards the edge detection sensor as required by claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853